On Appellee's Motion for Rehearing.
It appears from the motion for rehearing filed herein by appellee that we were in error in holding that there was no evidence showing that the Cattlemen's Trust Company of Ft. Worth assumed the liabilities of the Cattlemen's Trust Company of Arizona, and likewise in holding that it had not received any benefit or come into possession of any assets from said company.
Upon a reinvestigation of this matter, we find that the evidence in both these respects shows that said Ft. Worth company not only agreed and bound itself to assume the liabilities of the Arizona company, but did in fact receive and take possession of all the assets of said company, which were in excess of the judgment rendered against it herein, for which reason we have concluded that we were in error in reversing and reforming the judgment as set forth in the original opinion herein.
We therefore now grant appellee's motion for rehearing, set aside our former holding in this respect, and in all things affirm the judgment of the court below.
Motion granted.